Order filed May 27, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00447-CR
                                    ____________

                     JERRY MAC CAMERON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1373848

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of States Exhibit 17.
      The clerk of the 263rd District Court is directed to deliver to the Clerk of
this court the original of States Exhibit 17, on or before June 6, 2016. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of States Exhibit 17, to the clerk of the 263rd
District Court.



                                              PER CURIAM